                                                      ·        ir£]_LE-ff7
                                                               I    I                               I
                                                                        OC T 3 o2019                :
                        UNITED sTATEs DISTRICT cou                      ~:-i~~-,; c-\il~~r:¥ciY1N1A;
                      SOUTHERN DISTRICT OF CALIFORNIA                                     DEP UTY




UNITED STATES OF AMERICA,
                               Plaintiff,     Case No. 18CR4960-LAB

                    vs.


 BRITTANY LYNETTE CRAIN (1 ),                 JUDGMENT AND ORDER OF
                                              DISMISSAL OF
                             Defendant.       INFORMATION, EXONERATE
                                              BOND AND RELEASE OF
                                              PASSPORT


       Upon motion of the UNITED STATES OF AMERICA and good cause

appearmg,


              IT IS SO ORDERED that the information in the above-entitled case

be dismissed with prejudice, the bond be exonerated, and passport released by

Pretrial if held.




 Dated:    10/30/2019


                                            United States Magistrate Judge
